DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 11 and 18 are allowed.

The following is an examiner’s statement of reasons for allowance: Shuttleworth et al (US 8,256,496) teaches a fan housing having a connection opening in an upper region to send diverted air to the upper region.  Smith et al (US 7,278,504) teaches.  A fan housing having a secondary air flow.  Hudson (US 5,427,502) teaches a first air flow and a second airflow, wherein a partition separates the two airflows upstream of a fan.    The prior art does not teach nor render obvious a fan housing having a housing frame defining a connection opening at a periphery in an upper region of the housing frame, the connection opening coupled to a connection pipe, a first airflow suctioned through the connection pipe and into the fan housing, and a second airflow configured to flow through a heat exchanger and into the fan housing, and a partition extending into the fan housing downstream of the first and second airflows, the partition separating the first and second airflows from one another at the periphery in the upper region of the housing frame, the partition including a substantially vertical free end disposed within the periphery in the upper region of the housing frame, the free end being sharp-edged, wherein the connection pipe extends externally from the housing frame starting from the connection opening at a first incline opposite the first and second airflows and at a second incline in a peripheral direction as recited in independent claims 11 and 18.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES JAY KIM whose telephone number is (571)270-7610. The examiner can normally be reached M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on (571) 270-5065. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES J KIM/Examiner, Art Unit 3747                                                                                                                                                                                                        

/LONG T TRAN/Primary Examiner, Art Unit 3747